El Juez Pbesidente Se. Quiñones,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de hechos y de derecho de la sentencia apelada, á excepción del segundo considerando.
Vistos el artículo 395 de la Ley Hipotecaria y demás de la Ley de Enjuiciamiento Civil y la Orden General No. 118 de 1899, de aplicación al caso.
Fallamos que debemos confirmar y confirmamos la senten-cia apelada, con las costas al apelante.
Jueces concurrentes: Sres. Hernández, Figueras y Mac-Leary.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista de este caso.